Rehearing denied March 4, 1924.
On Petition for Rehearing.
(223 Pac. 738.)
McBride, C. J.
In the petition for rehearing stress is laid upon the assumption that the devise to respondent was in lieu of curtesy. It is true, as shown by Section 10070, Or. L., that a devise of lands, where nothing appears to evince a contrary intent, puts the devisee upon her election to take by the will instead of standing upon her right to dower, and it may be conceded for the purposes of ’this discussion that Chapter 87 of the General Laws of Oregon for 1907 is broad enough to enable all the statutes applicable to dower to apply to the new estate, or curtesy, created by that chapter. But we are not dealing with legal abstractions or technical distinctions. We deal with the intent of the testatrix, as manifested by what she says in her will, as interpreted by those circumstances necessarily inseparable from it. In her mind was an intent to give respondent certain specific pieces of real estate, which were mortgaged, not for her debt, but for the joint and several obligations of both. As to the tract in Oregon, respondent took an estate by curtesy; as to the tract in Washington, over which we have no jurisdiction, we cannot, as a matter of law, say what estate he took, as we cannot, in the absence of a pleading, take judicial notice of the laws of a sister state, even though we *389may be aware, as lawyers, that dower and curtesy do not exist there; a peculiar condition which might well attract the attention of progressive lawmakers, and which not infrequently recurs, to the embarrassment of courts.
However, taking the will as a whole, we conclude that it was the intention of the testatrix that each specific devise was to be taken cum onere. This view of the testatrix’s intent is strengthened by the fact that the mortgages upon the property devised to petitioner were mortgages to secure promissory notes executed as well by himself as by the testatrix; and to subject all the specific devises of realty to share equally or pro rata in the payment of these liens would be, in effect, requiring the devisees of the Jennings Lodge property to sacrifice that property to pay petitioner’s debts, which the testatrix certainly never intended.
The property not specifically designated in the will should first be sold to pay any general indebtedness of the estate. It is not “for the interest of the estate” that the administrator should redeem the encumbered Yancouver and Portland property from the lien of the mortgages upon them. In the ordinary course of affairs property mortgaged for the purpose of borrowing money is sufficient in value to satisfy the liens upon it, and if, upon foreclosure, it should turn out otherwise, it will then be time to consider what should be done to satisfy possible claims.
Except as here indicated, we adhere to our original opinion. Rehearing Denied.